Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as to the merchandise covered by the appeal for reappraisement enumerated in the attached Schedule “A”, that, at the time of exportation to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for export to the United States including costs of containers and covering of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States, was the appraised value less additions made to meet the advances by the Appraiser in similar cases covering the non-dutiable so-called (E.O.B.) charges for inland freight, insurance premium, storage, hauling and lighterage added by the importer on entry.
IT IS FURTHER STIPULATED AND AGREED that the unit prices of said binoculars and cases are as shown in the attached Schedule “A” in United States currency, less the deductions from said unit prices as invoiced, net packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the appeal for reap-praisement enumerated herein may be deemed submitted for decision on the foregoing stipulation.
*495On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value for the items covered by the appeal herein was the appraised value in each case, less additions made to meet the advances by the appraiser in similar cases covering the nondutiable so-called (f.o.b.) charges for inland freight, insurance, premium, storage, hauling, and lighterage added by the importer on entry, it being agreed, as heretofore noted, that the unit prices of the involved binoculars and cases are as shown in the attached schedule “A” herein in United States currency, less the deductions from said unit prices as invoiced, net packed.
This appeal having been abandoned insofar as it relates to all other merchandise, to that extent, the appeal is dismissed.
Judgment will be entered accordingly.